Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 1 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 2 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 3 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 4 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 5 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 6 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 7 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 8 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                          Document     Page 9 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                         Document      Page 10 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                         Document      Page 11 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                         Document      Page 12 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                         Document      Page 13 of 14
Case 20-40034   Doc 10   Filed 02/20/20 Entered 02/20/20 15:52:42   Desc Main
                         Document      Page 14 of 14
